Citation Nr: 0723062	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to effective date earlier than October 7, 2003, 
for the award of a 20 percent disability evaluation for 
residuals of hypospadias, penile.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
November 1959.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


FINDING OF FACT

Prior to October 7, 2003, it is not factually ascertainable 
that the residuals of hypospadias, penile, worsened in 
severity.


CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2003, 
for the award of a 20 percent rating for residuals of 
hypospadias, penile, have not been met.  
38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran disagrees with the effective date of October 7, 
2003, for the assignment of a 20 percent rating for residuals 
of hypospadias, penile.  He contends that the effective date 
should go back to 1959, when he was originally service-
connected for this disability, as he alleges his condition 
was in the same state of disability then as it is today, and 
that he has suffered continuously from the condition since 
that time.

The veteran was awarded service connection for residuals of 
hypospadias, penile, in December 1959 and was assigned a 
noncompensable rating effective November 21, 1959.  He was 
sent notice of this rating decision in December 1959, did not 
appeal, and the decision became final.  On October 7, 2003 VA 
received a claim for an increased rating for the disability.  
In March 2004 the RO granted the increased rating and 
assigned a 20 percent evaluation to the veteran's disability, 
effective the date of the claim for increase, October 7, 
2003.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In the present case, as mentioned above the veteran's claim 
of entitlement to an increased rating was received by the RO 
on October 7, 2003.  This represents the effective date 
assigned in the subsequent rating decision of March 2004.  
The Board has considered whether any medical evidence 
received prior to October 7, 2003 shows a factually 
ascertainable increase in the veteran's disability, but finds 
no such evidence.  

While in a letter of June 2004 the veteran made mention of 
some private treatment records, the records mentioned are too 
old to be of benefit here because they are not from within 
one year of the claim.  The veteran identified Dr. Roger 
Cyrus as a physician who treated him for his condition, and 
stated that treatment with Dr. Cyrus concluded in the 1980s 
and that the records have been destroyed.  The veteran also 
stated he saw urologist, whose name he could not remember, in 
the 1980s as well, but stated there were no follow up visits.  
He also identified Dr. Julian Ely as a physician who treated 
him for his condition but stated he saw Dr. Ely prior to 
seeing Dr. Cyrus, which indicates the treatment with Dr. Ely 
concluded in the 1980s or earlier.  He stated he has had 
chest x-rays taken at a hospital called Uncas on Thames, but 
did not state he received any treatment from this facility 
related to his penile hypospadias.  No other treatment 
records have been identified in support of the veteran's 
claim.  No private medical records are contained in the 
claims file.  The only medical evidence associated with the 
claims file dated prior to October 2003 are VAMC treatment 
notes from September 2003.  These records do not demonstrate 
findings of residuals of hypospadias, penile, consistent with 
a 20 percent evaluation.  The only mention of the condition 
in the records is a subjective complaint of a "small 
irregular area in the penis."  The VAMC provider did not 
note any abnormal objective findings.  The remaining medical 
evidence associated with the claims file is a January 2004 VA 
examination, which is subsequent to the date of the veteran's 
claim for an increase.  For all of these reasons, the claims 
file fails to demonstrate findings of residuals of 
hypospadias, penile, consistent with a 20 percent evaluation 
prior to October 7, 2003.  

The Board has also contemplated whether any evidence of 
record prior to October 7, 2003, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, it is noted that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).  Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will also be accepted as an informal claim 
for benefits.  In the present case, there is no medical or 
other evidence that would constitute such an informal claim 
in the claims file.  

The Board has also considered the veteran and his 
representative's contentions that clear and unmistakable 
error (CUE) has been committed because the veteran was never 
notified that he had a service-connected condition rated at 
less than 10 percent disabling prior to his October 2003 
claim.  First, this allegation of CUE does not relate to any 
error in the 1959 rating decision itself.  It is not a proper 
CUE allegation.  The CAVC has provided the following guidance 
with regard to a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

Moreover, the allegation is without merit.  The claims file 
reveals a letter dated December 7, 1959, which clearly 
informs the veteran that he had been service-connected for 
hypospadias, penile, and was assigned a rating less than 10 
percent.  The notice was mailed to the veteran at the same 
address from which the veteran mailed his original claim for 
service connection one month prior in November 1959.  Even 
more, the Board notes that in Evans v. Brown, 9 Vet. App. 273 
(1996), the United States Court of Appeals for Veterans 
Claims held that, with respect to an appellant's contention 
that he was never notified of a previous RO decision or of 
his right to appeal that decision, the "presumption of 
regularity" applies to the mailing of notice of the RO 
decision to the appellant at his last known address of 
record.  The Court stated that an appellant's mere assertion 
of non receipt of notice of an RO decision, is not "clear 
evidence" to rebut the presumption of proper mailing. 

The Board acknowledges the veteran's contention that the 
effective date of the 20 percent evaluation assigned should 
go back to 1959. Based upon the criteria for the assignment 
of an effective date of an increased rating, however, his 
increased rating cannot be effective prior to October 7, 
2003.  Given that the medical evidence does not document an 
increase in disability occurring within the year prior to the 
filing of the claim in October 2003, the Board cannot assign 
an effective date earlier than the date of that claim.  
Moreover, no earlier submissions or medical evidence may be 
construed as an informal claim of entitlement to an increased 
rating.  Also, the veteran alleges that his increase precedes 
the date of his October 2003 claim by more than one year, and 
in such a case the proper effective date is the date the 
claim was received.  38 C.F.R. § 3.400(o)(2).  For all of 
these reasons, the Board concludes that the effective date of 
the 20 percent rating for residuals of hypospadias, penile 
should be the date of the October 7, 2003, claim.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
June 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letter specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the veteran 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, the 
Board concludes that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded a VA examination in 
January 2004.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


	(CONTINUED ON NEXT PAGE)







ORDER

An effective date earlier than October 7, 2003, for the award 
of a 20 percent disability evaluation for residuals of 
hypospadias, penile, is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


